** Summary **
BASE SALARY IS LOCAL SCHOOL DISTRICT MINIMUM SALARY The words "base salary as prescribed by the school district" found in 70 Ohio St. 18-109 [70-18-109](1)(d) (1971) refer to the base salary that the local district has established as its minimum salary.  The Attorney General has considered your request for an opinion wherein you ask the following question: Do the words "base salary as prescribed by the school district" in 70 Ohio St. 18-109 [70-18-109](1)(d) (1971) refer to the base salary of the local district or the state minimum base salary? Title 70 Ohio St. 18-109 [70-18-109] (1971) in part enumerates certain flat grants which are a part of state aid to local school districts. After providing a flat grant of state foundation program aid for each vocational education teacher approved for reimbursement by the Division of Vocational-Technical Education in the amount of $2,500.00, subsection (1) (d) of Section 18-109 states that: "Provided, further, that for the school year 1971-1972 and each year thereafter the salary of a vocational education teacher shall be calculated on a basis of the months for which the teacher is actually employed, subject to the approval of the State Board for Vocational Education, but not to exceed two (2) months in addition to the school term as defined by this article. For each additional month employed, the additional salary shall be calculated on the basis of one-tenth (1/10) of the base salary as prescribed by the school district for a teacher of like qualifications employed on a ten-months' basis." (Emphasis added) In McVicker v. Board of Commissioners of Caddo County, Okl., 442 P.2d 297, 302
(1968), the Court stated: "All courts recognize that if the wording of a provision of a statute or constitution is plain, clear and unambiguous, its evident meaning must be accepted and there is no reason or justification for the use of interpretative devices to fabricate a different meaning." Therefore, it is the opinion of the Attorney General that the words "base salary as prescribed by the school district" found in 70 Ohio St. 18-109 [70-18-109](1)(d) (1971) refer to the base salary that the local district has established as its minimum salary.  (C. Larry Pain)